     Case: 1:18-cv-03385 Document #: 49 Filed: 03/04/20 Page 1 of 1 PageID #:246

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Tommy Ray Ortiz
                                  Plaintiff,
v.                                                    Case No.: 1:18−cv−03385
                                                      Honorable Edmond E. Chang
William Epperson, et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: On the motion to dismiss
[46] filed by Defendants William Epperson and Thomas Zubik, Plaintiff's response is due
by 03/20/2020. Defendants' reply is due by 04/03/2020. The time of the status hearing on
03/26/2020 is reset to 9:00 a.m., but still on 03/26/2020. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
